Case 3:17-cv-00108-GPC-MDD Document 1152-1 Filed 04/15/19 PageID.123076 Page 1 of
                                       6




1    Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
     echesler@cravath.com
2    CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
3    New York, NY 10019
     Telephone: (212) 474-1000
4    Facsimile: (212) 474-3700
5    David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
     davenelson@quinnemanuel.com
6    QUINN EMANUEL URQUHART & SULLIVAN, LLP
     500 West Madison St., Suite 2450
7    Chicago, Illinois 60661
     Telephone: (312) 705-7400
8    Facsimile: (312) 705-7401
9    Karen P. Hewitt (SBN 145309)
     kphewitt@jonesday.com
10   JONES DAY
     4655 Executive Drive, Suite 1500
11   San Diego, California 92121
     Telephone: (858) 314-1200
12   Facsimile: (858) 345-3178
13   Attorneys for Defendant and Counterclaim-Plaintiff
     QUALCOMM INCORPORATED
14
15                      UNITED STATES DISTRICT COURT
16                    SOUTHERN DISTRICT OF CALIFORNIA
17
     IN RE: QUALCOMM LITIGATION                 No. 3:17-cv-0108-GPC-MDD
18
19                                              DECLARATION OF ALBERT ST.
                                                GEORGE IN SUPPORT OF
20                                              QUALCOMM INCORPORATED’S
21                                              MOTION FOR ORDER TO SEAL
                                                TRIAL EXHIBITS
22
23                                              Judge:     Hon. Gonzalo P. Curiel

24
25
26
27
28
                                          -1-                    3:17-CV-0108-GPC-MDD
                                                    DECLARATION OF ALBERT ST. GEORGE
Case 3:17-cv-00108-GPC-MDD Document 1152-1 Filed 04/15/19 PageID.123077 Page 2 of
                                       6




1    I, Albert St. George, declare as follows:
2          1.     I am currently Vice President, IPR Enforcement, Qualcomm
3    Technology Licensing (“QTL”), the division of Qualcomm responsible for
4    Qualcomm’s licensing program. I received my Bachelor of Science from St.
5    Cloud State University in 1994 and my MBA from Northwestern University,
6    Kellogg School of Management in 1998. I have been employed by Qualcomm
7    since 2008, and I have worked in QTL since 2011. My current responsibilities
8    include direct negotiations of patent license agreements, as well as licensing
9    operations for the division. I have held my current position since August 2016.
10   Prior to my current position, I was in QTL’s business development group from
11   October 2011 to August 2016. I was Vice President, Business Development in
12   Qualcomm MEMs Technology from October 2009 to October 2011, and Vice
13   President, Carrier Relations in Qualcomm Enterprise Services prior to August
14   2009. Over the course of my employment in QTL, I have acquired personal
15   knowledge of QTL’s practices and procedures concerning the maintenance of the
16   confidentiality of its strategic, business, and licensing information.
17         2.     I submit this declaration in support Qualcomm’s Motion for Order to
18   Seal Trial Exhibits.
19         3.     The contents of this declaration are true and correct to the best of my
20   knowledge, information and belief, and are based on my personal knowledge of
21   QTL’s policies and practices as they relate to the treatment of confidential
22   information, the materials that were provided to me and reviewed by me, or
23   conversations with other knowledgeable employees of Qualcomm Incorporated
24   (“Qualcomm”) and its affiliates. If called upon as a witness in this action, I could
25   and would testify competently thereto.
26         4.     QTL follows a strict practice that requires confidential treatment of all
27   contract negotiations. All such negotiations are undertaken pursuant to non-
28
                                              -2-                     3:17-CV-0108-GPC-MDD
                                                       DECLARATION OF ALBERT ST. GEORGE
Case 3:17-cv-00108-GPC-MDD Document 1152-1 Filed 04/15/19 PageID.123078 Page 3 of
                                       6




1    disclosure agreements, which provide that all information exchanged and terms
2    discussed during negotiations are to be maintained in confidence by both parties to
3    the negotiations.
4          5.      It is likewise QTL’s practice to include in its licensing and other
5    patent agreements, confidentiality obligations that prohibit the disclosure of the
6    agreements themselves or any of their terms, except in limited authorized
7    circumstances. These confidentiality obligations survive termination of QTL’s
8    agreements.
9          6.      It is likewise QTL’s practice to require confidential treatment of
10   QTL’s internal business analyses, pricing and valuation analyses, strategy and
11   decision-making. QTL’s business analyses, pricing and valuation analyses,
12   strategy and decision-making incorporate highly sensitive and proprietary
13   information and processes that QTL relies upon to pursue its commercial interests.
14         7.      These confidentiality practices are important to QTL and (with respect
15   to agreements and communications with third parties) to counterparties with which
16   QTL contracts for several reasons. Both QTL and prospective contractual
17   counterparties seek to maintain their negotiations in confidence to afford each the
18   ability to engage in arm’s-length commercial bargaining, each bringing to bear
19   their own unique circumstances and business goals without such circumstances and
20   goals being disclosed to their competitors, customers and other actual and potential
21   licensees.
22         8.      The disclosure of QTL’s confidential information, such as information
23   contained in licensing negotiations, the terms of its licensing and strategic fund
24   agreements, and QTL’s internal business analyses, pricing and valuation analyses,
25   strategies and decision-making could significantly harm QTL’s relationships and
26   ability to conduct business with counterparties and prospective counterparties.
27
28
                                              -3-                     3:17-CV-0108-GPC-MDD
                                                       DECLARATION OF ALBERT ST. GEORGE
Case 3:17-cv-00108-GPC-MDD Document 1152-1 Filed 04/15/19 PageID.123079 Page 4 of
                                       6




1          9.       QTL’s confidentiality practices concerning the negotiations and terms
2    of patent, licensing, and other agreements are also consistent with QTL’s
3    longstanding confidentiality policy concerning the treatment of information that
4    third parties report to QTL under their patent agreements. This policy, among
5    other things, obligates QTL employees to maintain in strict confidence all
6    information received from counterparties with which we have contracted, and to
7    refrain from any disclosure of such information, either internally at Qualcomm or
8    externally, except as required to meet Qualcomm’s legal reporting and similar
9    obligations.
10         10.      QTL also goes to great lengths to ensure that confidential information
11   relating to its licensing negotiations, the terms of its licensing and other
12   agreements, and QTL’s internal business analyses, pricing and valuation analyses,
13   strategies and decision-making is well protected. Personnel with access to data
14   storage locations where confidential information is stored and maintained are
15   advised of QTL’s practices and policies and are required to acknowledge in writing
16   their awareness of and compliance with QTL’s confidentiality policy. The same is
17   true for any QTL personnel who request access to such information and all new
18   QTL employees.
19         11.      In addition, every QTL database and system that contains confidential
20   information is access-restricted and requires login by QTL employees.
21         12.      In my experience and to the best of my knowledge, the confidentiality
22   obligations specified above have always been strictly followed at QTL. I was
23   informed of QTL’s practices and policies described herein when I first joined QTL,
24   and I have informed others at QTL of our confidentiality obligations and practices.
25         13.      I have reviewed the information described herein to determine
26   whether it includes information that QTL would consider confidential under the
27   practices and policies described above. Based on this review, I have determined
28
                                              -4-                      3:17-CV-0108-GPC-MDD
                                                        DECLARATION OF ALBERT ST. GEORGE
Case 3:17-cv-00108-GPC-MDD Document 1152-1 Filed 04/15/19 PageID.123080 Page 5 of
                                       6




1    that the information Qualcomm seeks to seal includes confidential QTL
2    information.
3           14.     The information Qualcomm seeks to seal reflects the type of
4    information that QTL maintains as confidential. This information includes the
5    terms of confidential licensing agreements, confidential details about QTL and its
6    contractual and negotiating counterparties that include highly sensitive and
7    proprietary information, and confidential details about QTL’s internal business
8    analyses, pricing and valuation analyses, strategy, and decision-making.
9           15.     I have reviewed the following documents and have identified
10   information in red outlining as containing confidential Qualcomm licensing
11   proposals that Qualcomm has compelling reasons to seal:
12                                   PTX001269
                                     PTX001546
13
            16.     Qualcomm requests to seal only the portions of these exhibits that
14
     reveal information about Qualcomm’s confidential licensing negotiations with
15
     counterparties regarding royalty pricing. This information constitutes Qualcomm
16
     trade secrets. Public disclosure of this information would harm Qualcomm and its
17
     affiliates by disclosing internal licensing considerations and may unfairly benefit
18
     actual and potential third parties with respect to contracting activities of Qualcomm
19
     and its affiliates.
20
                                         *         *   *
21
22
23
24
25
26
27
28
                                             -5-                     3:17-CV-0108-GPC-MDD
                                                       DECLARATION OF ALBERT ST. GEORGE
Case 3:17-cv-00108-GPC-MDD Document 1152-1 Filed 04/15/19 PageID.123081 Page 6 of
                                       6




1          This confidential information is not publicly known, and QTL recognizes
2    and protects the enormous value of this information through its policies and
3    procedures designed to protect confidential information from disclosure.
4          I declare under penalty of perjury that the foregoing is true and correct and
5    that I executed this declaration on April 14, 2019, in San Diego, California.
6
7                                                 s/ Albert St. George
                                                  Albert St. George
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -6-                     3:17-CV-0108-GPC-MDD
                                                      DECLARATION OF ALBERT ST. GEORGE
